     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 1 of 15
                                                                       1


 1                     IN THE UNITED STATES DISTRICT COURT

 2                           WESTERN DISTRICT OF TEXAS

 3                                EL PASO DIVISION

 4                                VOLUME 17 OF 20

 5

 6    UNITED STATES OF AMERICA                   EP:13-CR-0370-DCG

 7    v.                                         EL PASO, TEXAS

 8    MARCO ANTONIO DELGADO                      September 21, 2016

 9
                          JURY NOTE/VERDICT/JURY POLLED
10                      THE HONORABLE DAVID C. GUADERRAMA
                           UNITED STATES DISTRICT JUDGE
11

12    APPEARANCES:

13    For the Government:     Debra Kanof
                              Anna Arreola
14                            Jose Luis Gonzales
                              Assistant United States Attorney
15                            700 East San Antonio, Suite 200
                              El Paso, Texas 79901
16
      For the Defendant:      Maureen Franco
17                            Erik Hanshew
                              Assistant Federal Public Defender
18                            700 E. San Antonio, Suite 410
                              El Paso, Texas 79901
19
      Court Reporter:         Kathleen A. Supnet
20                            El Paso, Texas
                              (915)834-0573
21                            kathi.supnet5303@gmail.com

22

23

24               Proceedings reported by mechanical stenography,

25    transcript produced by computer-aided software and computer.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 2 of 15
                                                                                2


 1                              CHRONOLOGICAL INDEX

 2                                VOLUME 17 OF 20

 3    September 21, 2016                                          PAGE   VOL.

 4    Jury Deliberations . . . . . . . . . . . . . . . . 3               17

 5    Jury Note. . . . . . . . . . . . . . . . . . . . . 3               17

 6    Verdict. . . . . . . . . . . . . . . . . . . . . . 5               17

 7    Jury Polled. . . . . . . . . . . . . . . . . . . . 11              17

 8    Court Reporter's Certification . . . . . . . . . . 15              17

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 3 of 15
      JURY NOTE                                                               3


 1                (Proceedings begin at 2:21 p.m.)

 2                (Jury in deliberations.)

 3                (Defendant and counsel present.)

 4                                    JURY NOTE

 5                THE COURT:    I received the following note from the

 6    jury.

 7                "What is an IOLTA Trust?     In parenthesis, (FGG

 8    Enterprises LLC tax corrections), what exhibit number is it"?

 9                Do you-all want to take a look at it and see what we

10    ought to answer?

11                MR. HANSHEW:    My only suggestion would be refer them

12    to the evidence.

13                THE COURT:    Well, I thought I'd answer it, the law

14    prohibits me from providing an answer to either of the questions

15    that you asked.

16                MS. KANOF:    I couldn't hear.

17                THE COURT:    These kingdoms that they build in federal

18    court sometimes are obstructive.

19                MS. KANOF:    I still can't hear you.     I know I'm having

20    an issue.

21                Yeah, I think that's an appropriate response.

22                MR. HANSHEW:    No, objection.

23                MS. KANOF:    Yeah, no objection to the response, Your

24    Honor.

25                THE COURT:    The Court proposes to answer:      "The law


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 4 of 15
                                                                            4


 1    prohibits me from providing an answer to either of the questions

 2    that you ask."

 3               And if you are in agreement, if you would just sign in

 4    the space provided for you.

 5               Mr. Hanshew, would you waive any right that there

 6    might be to have the jury brought back in to open court and read

 7    the answer back in court and just to have me simply send back

 8    the answer?

 9               MR. HANSHEW:     Yes, Your Honor.

10               MS. KANOF:    We, as well, Your Honor.

11               MR. HANSHEW:     No objection.    We waive.

12               THE COURT:    All right.

13               Mr. Heidman, if you'd take that back?

14               (Jury Note sent back to the jury at 2:24 p.m.)

15               (Jury deliberations continue.)

16               (Proceedings begin at 2:57 p.m.)

17               (Jury not present.)

18               THE COURT:    All right.    Ms. Arreola, did you say you

19    wanted to put something on the record?

20               MS. ARREOLA:     Yes, Your Honor.

21               Regarding the forfeiture, I spoke with Mr. Hanshew a

22    few days ago and he represented that his client would not be

23    seeking a jury trial on the forfeiture in the event of a

24    conviction, and I wanted to make sure the record reflected that.

25               MR. HANSHEW:     That's correct, Judge.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 5 of 15
      VERDICT                                                                 5


 1               THE COURT:    All right.

 2               I think the jury's indicated they have a verdict.

 3               COURT SECURITY OFFICER HEIDMAN:        Yes, sir.

 4               THE COURT:    So I think we're all here.       Probation's

 5    here.   So let's go.

 6               COURT SECURITY OFFICER HEIDMANN:        Yes, sir.

 7               (Jury present.)

 8               THE COURT:    Let the record reflect that all members of

 9    the jury are present, the United State's assistant attorneys are

10    present, the defendant and his counsel is present.

11               Mr. Arrieta, I received a note indicating the jury has

12    reached a verdict; is that correct?

13               JUROR ARRIETA:     Yes, Your Honor.

14               THE COURT:    And is this the unanimous verdict of the

15    jury?

16               JUROR ARRIETA:     Yes, Your Honor.

17               THE COURT:    Would you hand the charge and verdict

18    forms to my bailiff?

19               COURTROOM SECURITY OFFICER HEIDTMAN:        Thank you.

20               THE COURT:    All right.

21               If the defendant would rise, please?

22                                     VERDICT

23               THE COURT:    Count One:    As to the charge of wire fraud

24    involving wire transfer on March 8th, 2010, of funds in the

25    amount of approximately $20-million from a bank account in the


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 6 of 15
      VERDICT                                                             6


 1    Republic of Mexico to bank in the Turks and Caicos Islands, we

 2    the jury unanimously find Marco Antonio Delgado guilty.

 3               Count Two:    As to the charge of wire fraud involving

 4    wire transfer on July 6th, 2010, of funds in the amount of

 5    approximately $12-million from a bank account in the Republic of

 6    Mexico to a bank in the Turks and Caicos Islands, we the jury

 7    unanimously find Marco Antonio Delgado guilty.

 8               Count Three:     As to the charge of wire fraud involving

 9    e-mail on February 11, 2010, containing a letter from F.G.G., as

10    president of FGG, to M.P.S.A. Vice President of New Projects,

11    stating that M.P.S.A. will not be responsible for any letter of

12    credit, we the jury unanimously find Marco Antonio Delgado

13    guilty.

14               Count Four:    As to the charge of money laundering

15    involving transmission or transfer, on or about October 26,

16    2010, of funds in the amount of approximately $150,000.00 from

17    an account in the Turks and Caicos Islands to an account in

18    El Paso, Texas, we the jury unanimously find Marco Antonio

19    Delgado guilty.

20               As to the charge of money laundering involving

21    transmission or transfer, on or about December 15th, 2010, of

22    funds in the amount of approximately $100,000.00 from an account

23    in the Turks and Caicos Islands to an account to El Paso, Texas,

24    we the jury unanimously find Marco Antonio Delgado guilty.

25               As to the charge of money laundered involving


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 7 of 15
      VERDICT                                                            7


 1    transmission -- this is Count Six -- as to the charge of money

 2    laundering involving transmission or transfer, on or about

 3    February 1st, 2011, of funds in the amount of approximately

 4    $70,000.00 from an account in the Turks and Caicos Islands to an

 5    account in El Paso, Texas, we the jury unanimously find Marco

 6    Antonio Delgado guilty.

 7               Count Seven:     As to the charge of money laundering

 8    involving transmission or transfer, on or about February 23rd,

 9    2011, of funds in the amount of approximately $150,000.00 from

10    an account in the Turks and Caicos Islands to an account in

11    El Paso, Texas, we the jury unanimously find Marco Antonio

12    Delgado guilty.

13               Count Eight:     As to the charge of money laundering

14    involving transmission or transfer, on or about April 7th, 2011,

15    of funds in the amount of approximately $75,000.00 from an

16    account in the Turks and Caicos Islands to an account in

17    El Paso, Texas, we the jury unanimously find Marco Antonio

18    Delgado guilty.

19               Count Nine:    As to the charge of money laundering

20    involving transmission or transfer, on or about May 25th, 2011,

21    of funds in the amount of approximately $50,000.00 from an

22    account in the Turks and Caicos Islands to an account in

23    El Paso, Texas, we the jury unanimously find Marco Antonio

24    Delgado guilty.

25               Count Ten:    As to the charge of money laundering


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 8 of 15
      VERDICT                                                           8


 1    involving transmission or transfer, on or about June 27th, 2011,

 2    of funds in the amount of approximately $50,000.00 from an

 3    account in the Turks and Caicos Islands to an account in

 4    El Paso, Texas, we the jury unanimously find Marco Antonio

 5    Delgado guilty.

 6               Count Eleven:     As to the charge of Engaging in

 7    Monetary Transactions in Property Derived from Specified

 8    Unlawful Activity involving transfer, on or about May 19th,

 9    2010, of approximately $375,000.00 from an account in the Turks

10    and Caicos Islands to a Wells Fargo account in the United

11    States, we the jury unanimously find Marco Antonio Delgado

12    guilty.

13               Count Twelve:     As to the charge of Engaging in

14    Monetary Transactions in Property Derived from Specified

15    Unlawful Activity involving transfer, on or about July 14th,

16    2010, of approximately $200,000.00 from an account in the Turks

17    and Caicos Islands to a Mellon Bank account in the United

18    States, we the jury unanimously find Marco Antonio Delgado

19    guilty.

20               Count Thirteen:     As to the charge of Engaging in

21    Monetary Transactions in Property Derived from Specified

22    Unlawful Activity involving transfer, on or about August 6,

23    2010, of approximately $70,000.00 from an account in the Turks

24    and Caicos Islands to a Bank of the West account in the United

25    States, we the jury unanimously find Marco Antonio Delgado


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 9 of 15
      VERDICT                                                           9


 1    guilty.

 2               Count Fourteen:     As to the charge of Engaging in

 3    Monetary Transactions in Property Derived from Specified

 4    Unlawful Activity involving transfer, on or about December 10th

 5    of 2010, of approximately $200,000.00 from an account in the

 6    Turks and Caicos Islands to a Bank of the West account in the

 7    United States, we the jury unanimously find Marco Antonio

 8    Delgado guilty.

 9               Count Fifteen:     As to the charge of Engaging in

10    Monetary Transactions in Property Derived from Specified

11    Unlawful Activity involving transfer, on or about March 17th,

12    2011, of approximately $152,000.00 from an account in the Turks

13    and Caicos Islands to a Centinel Bank of Taos account in the

14    United States, we the jury unanimously find Marco Antonio

15    Delgado guilty.

16               Count Sixteen:     As to the charge of Engaging in

17    Monetary Transactions in Property Derived from Specified

18    Unlawful Activity involving transfer, on or about June 2nd,

19    2011, of approximately $40,000.00 from an account in the Turks

20    and Caicos Islands to a Bank of the West account in the United

21    States, we the jury unanimously find Marco Antonio Delgado

22    guilty.

23               Count Seventeen:     As to the charge of Engaging in

24    Monetary Transactions in Property Derived from a Specified

25    Unlawful Activity involving transfer, on or about January 5th of


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 10 of 15
      VERDICT                                                                   10


 1    2012, of approximately $59,151.27 from an account in the Turks

 2    and Caicos Islands to a Compass Bank account in the United

 3    States, we the jury unanimously find Marco Antonio Delgado

 4    guilty.

 5                As to the charge of Engaging in Monetary Transactions

 6    in Property Derived from a Specified Unlawful Activity involving

 7    transfer, on or about March 30th, 2012, of approximately

 8    $46,655.00 from an account in the Turks and Caicos Islands to a

 9    WestStar Bank account in the United States, we the jury

10    unanimously find Marco Antonio Delgado guilty.

11                As to the charge of Engaging in Monetary Transactions

12    in Property Derived from Specified Unlawful Activity involving

13    transfer on or about September 27th, 2012, of approximately

14    $150,000.00 from an account in the Turks and Caicos Islands to a

15    Wells Fargo account in El Paso, Texas, we the jury unanimously

16    find Marco Antonio Delgado guilty.

17                Dated the 21st day of September, 2016, at El Paso,

18    Texas; signed by the jury foreperson.

19                Does either side wish to have the jury polled?

20                MS. FRANCO:    Yes, Your Honor.

21                MR. HANSHEW:    Yes, Your Honor.

22                THE COURT:    All right.    You may be seated.        Thank you.

23                Ladies and gentlemen of the jury, you heard the

24    verdict as read by the Court, guilty on all counts, 19 counts,

25    and I would ask each one of you is this your verdict.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 11 of 15
      JURY POLLED                                                        11


 1                                   JURY POLLED

 2                THE COURT:    Juror Number 1, is this your verdict?

 3                JUROR NO. 1:    Yes, Your Honor.

 4                THE COURT:    Juror Number 2, is this your verdict?

 5                JUROR NO. 2:    Yes, Your Honor.

 6                THE COURT:    Juror Number 3, is this your verdict?

 7                JUROR NO. 3:    Yes, sir, Your Honor.

 8                THE COURT:    Juror Number 4, is this your verdict?

 9                JUROR NO. 4:    Yes, Your Honor.

10                THE COURT:    Juror Number 5, is this your verdict?

11                JUROR NO. 5:    Yes, Your Honor.

12                THE COURT:    Juror Number 6, is this your verdict?

13                JUROR NO. 6:    Yes, Your Honor.

14                THE COURT:    Juror Number 7, is this your verdict?

15                JUROR NO. 7:    Yes, Your Honor.

16                THE COURT:    Juror Number 8, is this your verdict?

17                JUROR NO. 8:    Yes, Your Honor.

18                THE COURT:    Juror Number 9, is this your verdict?

19                JUROR NO. 9:    Yes, Your Honor.

20                THE COURT:    Juror Number 10, is this your verdict?

21                JUROR NO. 10:    Yes, Your Honor.

22                THE COURT:    Juror Number 11, is this your verdict?

23                JUROR NO. 11:    Yes, sir.

24                THE COURT:    Juror Number 12, is this your verdict?

25                JUROR NO. 12:    Yes, Your Honor.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 12 of 15
                                                                             12


 1                THE COURT:    Very well.

 2                At this time, the Court receives and accepts the

 3    jury's verdict in this case.

 4                With that, this discharges your service as jurors.         I

 5    am relieving you of the obligations I placed on you earlier

 6    about not discussing the case with anyone.         You're free to

 7    discuss the case with whomever you want.         You're also free to

 8    refuse to discuss the case if that's what you wish to do.

 9                On behalf of all of us involved in this trial, I thank

10    you for your service, and on behalf of the citizens of our

11    community, I thank you for your service.

12                I'll be back in a few moments to thank you personally.

13    I would ask you just to wait in the jury room for just a few

14    moments while we conclude our business in the courtroom.

15                COURT SECURITY OFFICER HEIDTMAN:       All rise.

16                (Jury excused at 3:11 p.m.)

17                THE COURT:    All right.

18                Mr. Delgado, a jury of your peers having found you

19    guilty on all 19 counts, it is the judgment then that you are

20    guilty of the charges that were made against you in the

21    superseding indictment in those 19 counts.

22                The next proceeding will be a sentencing hearing.       And

23    probation is here to tell us who will be in charge of preparing

24    that report.

25                PROBATION OFFICER TORRES:      Good afternoon, Your Honor.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 13 of 15
                                                                             13


 1    Sandra Torres, U.S. Probation.         I will be preparing the

 2    presentence report in this case.

 3                THE COURT:    All right.    Thank you, Ms. Torres.

 4                And so Mr. Delgado, your next hearing I'm guessing

 5    will be somewhere around 60 days from now; maybe, a little

 6    sooner, maybe, a little bit later.        You'll be notified of that

 7    date either through your attorneys or through someone in your

 8    attorneys' office.

 9                Anything further from the defense?

10                MR. HANSHEW:    No, Your Honor.

11                THE COURT:    From the government?

12                MS. KANOF:    Nothing further, Your Honor.

13                THE COURT:    All right.

14                Did either of you wish to go back and speak with the

15    jury?

16                MS. KANOF:    I do not, Your Honor.

17                THE COURT:    You do not?

18                Ms. Arreola?

19                MR. ARREOLA:    No, Your Honor.     Thank you.

20                THE COURT:    Mr. Hanshew?

21                MR. HANSHEW:    We wouldn't mind, Judge.

22                THE COURT:    You would?    Okay.   All right.

23                If you'd just give me a minute, I'll go back and thank

24    them.   I'll ask them, those that want to stay and talk, to stay;

25    those that don't, can leave.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 14 of 15
                                                                        14


 1                MR. HANSHEW:    All right.     Thank you, Judge.

 2                THE COURT:    All right.    Thank you.

 3                We are adjourned.

 4                COURT SECURITY OFFICER HEIDTMAN:       All rise.

 5                (Proceedings conclude at 3:13 p.m.)

 6                                       * * *

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 347 Filed 01/07/19 Page 15 of 15
                                                                          15


 1                                    * * * * *

 2                I certify that the foregoing is a correct transcript

 3    from the record of proceedings in the above-entitled matter.        I

 4    further certify that the transcript fees and format comply with

 5    those prescribed by the Court and the Judicial Conference of the

 6    United States.

 7    Signature:/S/KATHLEEN A. SUPNET                 December 31, 2018
                Kathleen A. Supnet, CSR               Date
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                              KATHLEEN A. SUPNET, CSR
